        Case 1:21-cr-00017-KPF Document 55 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   -v.-                               21 Cr. 17 (KPF)

SHPENDIM HAXHAJ, et al.,                                 ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Due to constraints on the Court’s ability to schedule remote conferences

with Defendants’ facilities, the conference in this matter scheduled for August 25,

2021, is hereby ADJOURNED to August 27, 2021, at 11:00 a.m. The conference

will proceed by telephone, and dial-in instructions are at follows: At the scheduled

time, the parties are to call (888) 363-4749 and enter access code 5123533. Please

note that the conference will not be available until 11:00 a.m.



      SO ORDERED.

Dated: August 13, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
